Citation Nr: 0835430	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.

2.  Entitlement to service connection for a claimed lumbar 
spine disorder.

3.  Entitlement to service connection for a claimed cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.


FINDINGS OF FACT

1.  The available evidence shows that the veteran's left knee 
disorder was noted at the time of service entrance.  Scarring 
was described and it was noted there had been surgery in 
1965.

2.  The evidence unequivocally demonstrates that a left knee 
disorder existed at the time of the veteran's enlistment for 
active military service and such pre-existing left knee 
disorder did not permanently increase in severity beyond the 
natural progression during his period of active service.  
Arthritis was not shown in service or until years after 
service.

3.  The veteran currently is not shown to have an acquired 
lumbar spine disorder that is due to an event or incident of 
his period of active service.   Arthritis was not shown in 
service or until years thereafter.

4.  The veteran currently is not shown to have an acquired 
cervical spine disorder that is due to an event or incident 
of his period of active service.  Arthritis was not shown in 
service or until years after service.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder clearly and unmistakably 
existed prior to his entry into military service, and was not 
aggravated by active service.  Arthritis of the knee was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  The veteran is not shown to have a lumbar spine disorder 
that was incurred in or aggravated by service.  Arthritis was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303. 3.307, 3.309 (2007).  

3.  The veteran is not shown to have a cervical spine 
disorder that was incurred in or aggravated by service.  
Arthritis was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple letters.  By these letters, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2003 rating decision.  
However, the RO readjudicated the issues on appeal, most 
recently in a November 2006 Supplemental Statement of the 
Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service where shown to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A.	Left knee

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of a wartime veteran, the evidence must clearly and 
unmistakably show both that the disorder at issue pre-existed 
entry into service and that the disorder did not undergo 
aggravation in or as a result of service).  38 C.F.R. 
§ 3.304(b) states likewise, but also states "[o]nly such 
conditions as are recorded in examination reports are to be 
considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Such evidence includes medical facts and principles which may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b); see also VAOPGCPREC 3-2003.

The veteran entered active service in November 1965.  The 
veteran's service medical records show that the veteran's 
left knee disorder was "noted" on the service entrance 
examination for active duty service.  There was a history of 
surgery in December 1965 recorded, and a finding of scarring 
on examination.  A further evaluation noted there had been 
surgery in 1965.  Because the left knee disorder was 
"noted" at the time of the service entrance examination, 
the Board finds that the presumption of sound condition is 
rebutted by clear and unmistakable evidence that the left 
knee disorder pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

During service, the veteran was seen for complaints of post 
operative knee trouble in August 1966.  In September 1966, 
the veteran complained of sore cartilage in the left knee; 
however X-ray of the knee was normal.  There are not other 
pertinent findings reported in service.  On "RID" 
examination in March 1969 there were no abnormalities, other 
than scarring noted.  The knee was otherwise evaluated as 
normal.

Subsequent to service, certain submitted VA treatment records 
tend to document the veteran's history of treatment for his 
claimed left knee disorder in recent years.  A January 2003 
x-ray record reports that the veteran fell December 31st and 
suffered injury to his knee.  The veteran complained of left 
knee pain and tenderness on palpation.  The x-ray was ordered 
to rule out left knee fracture.  X-ray results showed no bony 
abnormality or joint effusion.

In a December 2005 VA examination report, the physician 
indicated that he had reviewed the claims file.  The veteran 
reported that he had cartilage removed from his left knee at 
the age of 16 which was prior to his entrance into the 
military.  He reported that once in the military he suffered 
numerous injuries from playing sports.  He also claimed to 
have received numerous treatments for his knee "strain" 
disorder.  Additionally, he claimed that he suffered a left 
knee injury while working at the VA medical center that 
required him to miss one week of work.

He complained of pain localized to the anterior aspect of his 
knee.  He described the pain as a deep pain and rated the 
pain as 4 out of 10 in intensity.  He reported that he had 
difficulty with kneeling, squatting and giving way of the 
knee.  The knee occasionally locked and he had trouble 
getting out of chairs and navigating stairs.  He wore an 
elastic brace occasionally, which he reported offered some 
help.  Additionally, Tramadol offered some pain relief.  His 
knee disorder did not prevent him from carrying out his usual 
activities of daily living.  It was noted that there was an 
X-ray of the knee taken in 2003 that had been normal.

On objective examination, he lacked full extension of the 
left knee by 15 degrees.  He had 105 degrees of flexion; 
however, he complained of pain in all range of motion 
testing.  On passive testing, he lacked full extension of the 
knee by 10 degrees and had 125 degrees of flexion with pain 
in all passive range of motion.

Repetitive testing revealed that he was able to achieve 
flexion to 115 degrees; however, he fatigued after the 4th 
attempt but there was no change in the range of motion.  
There were no effusions of the left knee and no instability.  
The veteran was diagnosed with mild degenerative joint 
disease of the left knee confirmed by x-ray evidence.  The 
examiner commented that he was unable to say if the veteran's 
present knee condition was aggravated beyond normal 
progression by his military service but then further noted 
that it appeared that odds are that it was likely that it was 
not aggravated beyond any normal progression by his military 
service, since the records revealed only spotty (1 or 2) 
incidents of complaints of left knee pain. 

The only evidence of record supporting the veteran's claim is 
his various lay statements.  While certainly competent to 
report symptoms capable of lay observation, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation or degree of aggravation.  
Accordingly, the lay assertions do not constitute competent 
medical evidence, and lack probative value on related medical 
questions of pre-service diagnosis, in-service diagnosis, 
questions of permanent increase of the underlying left knee 
disability in service, question of current diagnosis of 
disability, and the relationship of the currently diagnosed 
disability to the preexisting left knee disorder or left knee 
diagnosed disorder in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given that the evidence of record clearly and unmistakably 
shows that the veteran's left knee disorder did not increase 
in severity beyond its natural progression during service the 
veteran's claim for service connection must be denied.  

It is considered significant that there was only 1 reported 
complaint of knee pain in service, and that on examination it 
was found to be essentially normal.  There was no evidence of 
trauma to the knee at that time.  It is also significant that 
there are no records showing continuing treatment from the 
time of service to the current time.  This is further 
evidence that the knee disorder was not permanently made 
worse or aggravated by service.  There is currently arthritis 
shown, but just demonstrated recently and there is no opinion 
that it is related to service.

B.	Lumbar and cervical spine disorders

During service, the veteran was seen for complaints of neck 
and back pain on several occasions.  In February 1966 he 
complained of neck pain and tenderness about the left 
posterior cervical adenopathy.  In June 1966 he complained of 
back pain.  A February 1968 record indicated past neck muscle 
strain.  In a June 1968 record the veteran complained of back 
and side pain on the left side, onset while playing 
basketball.  He had no history of trauma.  He was treated 
with heating pad and medication and instructed to do no 
lifting for 5 days.  The veteran's March 1969 examination 
report contains no complaints or indication of lumbar or 
cervical spine disorders.  The spine was evaluated as normal.

Subsequent to service, certain submitted VA treatment records 
tend to document the veteran's history of treatment for his 
lumbar spine and cervical spine disorders in recent years.  
An October 2002 x-ray of the cervical spine showed 
hypertrophic degenerative disc disease of the cervical spine 
at the C3-C6 levels.  

A September 2004 MRI showed mild degenerative disc disease 
with mild far left lateral disc bulge and mild posterior disc 
bulge at L1-L4.  At L4-5 there was facet degenerative joint 
disease, degenerative disc disease, facet hypertrophy, 
ligamentum flavum hypertrophy, moderate broad posterior disc 
bulge, small left lateral disc herniation and a far right 
lateral disc herniation with narrowing of the left lateral 
recess with possible impingement of the descending left nerve 
roots.  Additionally, there was mild spinal canal narrowing 
and bilateral neural foraminal narrowing.  At L5-S1 there was 
mild degenerative disc disease and mild facet degenerative 
joint disease with mild bilateral lateral disc bulges.

During a December 2005 VA examination, the examiner indicated 
the claims file had been reviewed and reported in detail 
previous incidents in service and post service of lumbar and 
cervical spine complaints.  The veteran reported injuring his 
cervical spine playing football while stationed in Japan in 
1968.  He claimed to have received conservative treatment but 
the symptoms never got better.  He was able to continue 
playing.  He suffered a second injury to his neck while 
lifting ammunition aboard his ship.  He reported being 
involved in 2 motor vehicle accidents which resulted in 
injury to his cervical and lumbar spines.  He reportedly was 
hospitalized 30 days for the injury.

With regards to his cervical spine, he complains of pain 
localized to the posterior aspect and to the left.  He 
described the pain as a constant, severe pain with an 
intensity of 7 out of 10.  He had difficulty with looking 
upwards and turning his head side to side.  He reported that 
he could not sleep on his left side because of the pain.  He 
reported that his cervical spine pain radiated to his left 
shoulder and down into his left hand and fingers causing some 
numbness.  Lifting aggravated his pain.  Tramadol provided 
some relief of the pain.  He denied having any flares of pain 
or having loss of range of motion during that time.  He had 
used a neck brace in the past but did not currently use one.

On objective examination his neck appeared normal; there was 
no particular tenderness or spasm on palpation.  He had 
demonstrated loss of range of motion with complaints of pain 
in ranges of motion.  Neurologically, there were no motor 
deficits involved in the extremities and sensation was normal 
to light touch.  He did not experience fatigue, weakness, 
lack of endurance or incoordination with repetitive cervical 
range of motion.  X-rays showed evidence of degenerative disc 
disease between C3 and C6.  He was diagnosed with 
degenerative disc and joint disease involving the cervical 
spine.

With regards to his lumbar spine, he reported that the pain 
was localized towards the left and it radiated toward the 
right and sometimes down to the left hip.  In terms of 
intensity, the veteran rated the pain a 7 out of 10.  
Tramadol provided relief for the pain.  Increased bending, 
prolonged sitting, lifting and walking aggravated his back 
pain.  He experienced some sleep disturbance because of his 
back pain; however, he denied constitutional symptoms or 
bowel or bladder symptoms.  He occasionally used a cane and 
often wore a back brace.  He did report injuring his back 
while working as a janitor; however, he could not recall when 
that happened.  His back pain did not limit his activities of 
daily living.  He did, however, report being prescribed 
bedrest by his physician on at least 7 occasions during the 
past year.

On objective examination his lumbar spine appeared normal.  
There was some tenderness on palpation in the lumbar region 
along the left iliac crest; however, there were no spasms.  
He had demonstrated loss of range of motion with pain in all 
ranges of motion.  Neurologically he had no motor deficits 
involving the lower extremities.  X-rays showed very minimal 
spondylolisthesis at L4-L5.  MRI results confirmed the 
presence of multiple level degenerative disc disease and disc 
herniation, as well as stenosis between L4-L5.

The examiner commented that there was no evidence that the 
veteran's neck and back conditions manifested during his 
military service.  The VA physician opined that the disorders 
of the neck and lower back were attributed primarily to the 
aging process.  He noted other contributing factors, 
including the 2 serious motor vehicle accidents in which the 
veteran was involved.  The VA physician commented that those 
factors played a more significant role than the veteran's 
military service in the present cervical spine and lumbar 
spine disorders.

Again as noted, the only evidence of record supporting the 
veteran's claims is his various lay assertions.  While 
certainly competent to report symptoms capable of lay 
observation, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, the lay assertions do not constitute competent 
medical evidence, and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  

Again, it is significant that while there may have been 
isolated episodes of treatment in service, no chronic 
disorder was noted.  On the last physical examination, a 
normal spine was reported.  There is nothing in the claims 
folder that shows continuing treatment of a low back or neck 
disorder in the years after service.  Arthritis was first 
clinically established years after service and has not been 
related to service by any competent evidence.

Thus, the preponderance of the evidence is against the 
veteran's claims of service connection for claimed lumbar and 
cervical spine disorders and these claims must be denied.  
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a claimed left knee disorder is 
denied.

Service connection for a claimed lumbar spine disorder is 
denied.

Service connection for a claimed cervical spine disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


